This is an appeal from a judgment of the district court of Terry county, making a forfeiture of a bail bond final against the appellants herein.
The State's Attorney with this court has moved to dismiss this appeal for the reason that the appellants have not filed any brief in this court.
In forfeited bail bond cases, under the law of this State the rule with reference to preparing and appealling such cases is governed by the rules applicable to civil matters. The record in this case fails to show that the appellants filed any brief, either in the trial court or in this court, and we are of the opinion that the State's motion to dismiss is well taken. This court held in the cases of Rudy v. State, 191 S.W. 698, and Thodberg et al. v. State, 194 S.W. 1108, that a failure upon the part of appellants to file their brief as hereinabove stated was ground for dismissal of the appeal.
We therefore hold that the motion of the State is well taken and said appeal should be dismissed, and it is accordingly so ordered.
Appeal Dismissed.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.